Title: To Thomas Jefferson from Stackelberg, 29 October 1822
From: Stackelberg
To: Jefferson, Thomas


                            Monsieur le President!
                            
                                Washington
                                29. Octobre 1822.
                            
                        Je m’empresse d’accuser la reception de la lettre que Vous, Monsieur le President, a bien daigné m’adresser en date du 23eme courant, relativement aux informations que vous avez bien voulu me demander consernant le Pere & fils Runnells de l’Isle St. Barthelemy.J’ai l’avantage de connoitre Monsieur Runnells le Pere très particulierement, et il me fait un plaisir infini d’avoir l’honneur d’assurer qu’il est un homme de la plus grande respectabilité, et de talent dont vous, Monsieur le President, jugera beaucoup mieux que moi par la lettre qu’il a eu l’honneur de vous écrire.  Son fils qui étoit fort jeune pendant mon sejour a St. Barthelemy, donnoit les plus belles esperances, et j’ai tout lieu de croire qu’il se rendra digne de la haute protection que son Pere a supplie pour lui.Daigné me permettre, Monsieur le President, d’exprimer combien je me trouve heureux d’avoir l’honneur de vous temoigner mes très humble homages, et l’assurance de la très haute consideration avec laquelle j’ai l’honneur d’être, Monsieur le President,Votre très humble et très Obeissant Serviteur
                            Stackelberg Editors’ Translation
                            Mister President!
                            
                                Washington
                                29. October 1822.
                            
                        I hurry to let you know I have received the letter that You, Mister President, has deigned send to me, dated the 23rd of this month, regarding the information you were kind enough to ask me with respect to the Runnells Father & son, from the St. Bartholomew Island.I have the advantage of knowing Mister Runnells Senior especially well, and it is a great pleasure for me to have the honor to assure you that he is a most respectable man, very talented, and whom, Sir, you will judge much better than I do through the letter he has had the honor of writing to you.  His son, who was quite young at the time of my stay at St. Bartholomew, was full of promise, and I have good grounds to believe that he will show himself worthy of the high protection his Father provided for him.Deign allow me, Mister President, to express how happy I am to have the honor of expressing my very humble respects, and the assurance of the very high consideration with which I have the honor to be, Mister President, Your very humble and very Obedient Servant
                            Stackelberg